Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
This new Non-Final Rejection is filed presenting a new grounds of rejection as the arguments presented on 06/27/2022 with respect to the previously disclosed prior art Lu (US20160090822) are considered persuasive. 

Response to Amendment
Applicant’s Amendment filed 06/27/2022 has been entered. Claims 1-8, 10-17, and 19-20 remain pending. 

Response to Arguments
Applicant’s arguments, see Pages 7-9, filed 06/27/2022, with respect to the rejection(s) of claim(s) 1-3, 5-12, and 14-19 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly discovered prior art Bolchover (US20180106133) in view of previously disclosed prior art Nowak (US20120261135) and a new interpretation of the prior art Amidi (US20200183042) previously disclosed in the IDS filed 02/03/2021 (US Publication of WO2018217679).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-8, 10-11, 13-18, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bolchover (US20180106133) in view of Nowak (US20120261135; As disclosed in IDS filed on 02/03/2021, Patent #2) and Amidi (US20200183042; As seen disclosed in IDS filed 02/03/2021, US Publication of WO2018217679)
In regards to Claim 1, Bolchover teaches “A method for offset well analysis (determining well trajectory with geometrical metric – [0003]), comprising: receiving offset well data collected from an offset well, wherein the offset well data comprises data representing a trajectory of the offset well (receiving well information, including well trajectories – [0160], Figure 10); receiving subject well data comprising a trajectory of at least a portion of a subject well (receiving well information, including plurality of well trajectories – [0160], Figure 10); a surface location of a top of the offset well and a surface location of a top of the subject well are considered to be the same (multiple wells having substantially common starting location, same pad or platform – [0147]); selecting the offset well based in part on the distance (output well trajectory 1080 based on score generated 1050 from metrics – [0160], Figure 10); performing an offset well analysis using the offset well and the subject well (trajectory metrics includes anti-collision metric that can assess whether potential collision of a well trajectory with another well trajectory – [0118]; Figure 8); and adjusting the trajectory of the subject well, or one or more drilling parameters for the subject well, or both based at least in part on the offset well analysis (Loop checking the score generated from metrics 1060, and updating the inputs 1070 for the generation and output of a well trajectory – [0160], Figure 10).”
Bolchover does not teach “determining a distance between at least some of the plurality of offset well segments and at least some of the plurality of subject well segments.”
Nowak teaches “determining a distance between at least some of the plurality of offset well segments and at least some of the plurality of subject well segments (select pair of surfaces, calculate measure of shape similarity – [0044], Figure 1).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bolchover to incorporate the teaching of Nowak to calculating similarity measurements between pairs of surfaces and shapes. Doing so would improve the interpretation and evaluation of parameters for wellbore drilling.
Bolchover in view of Nowak does not teach “partitioning the trajectory of the offset well into a plurality of offset well segments; partitioning the trajectory of the subject well into a plurality of subject well segments.”
Amidi teaches “partitioning the trajectory of the offset well into a plurality of offset well segments (inputting well log data 402, partition data into segments 404 – [0066]-[0067], Figure 4); partitioning the trajectory of the subject well into a plurality of subject well segments (inputting well log data 402, partition data into segments 404 – [0066]-[0067], Figure 4).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bolchover in view of Nowak to incorporate the teaching of Amidi to partition the well data into segments. Doing so would improve the optimization and control of the well drilling operations.

In regards to Claim 2, Bolchover in view of Nowak and Amidi discloses the claimed invention as detailed above and Nowak further teaches “determining the distance comprises determining the distance between corresponding segments of the plurality of offset well segments and the plurality of subject well segments (select pair of surfaces 12, calculate measure of shape similarity 13, retain measure of shape similarity 14, repeat steps 1-14 for pairs of surfaces – [0044], Figure 1).”

In regards to Claim 4, Bolchover in view of Nowak and Amidi discloses the claimed invention as detailed above and Amidi further teaches “the first and second segments have corresponding depths (segments represent discrete depth intervals – [0067]).”
Nowak further teaches “determining the distance comprises calculating a modified Hausdorff distance between a first segment of the plurality of subject well segments and a second segment of the plurality of offset well segments (Hausdorff distance can be calculated between two surfaces A and B – [0053]).”

In regards to Claim 5, Bolchover in view of Nowak and Amidi discloses the claimed invention as detailed above and Amidi further teaches “determining a depth interval of interest (well log data includes depth measurements – [0066]), wherein the at least some of the plurality of subject well segments and the at least some of the plurality of offset well segments are defined in the depth interval of interest (segments represent discrete depth intervals – [0067]).”

In regards to Claim 6, Bolchover in view of Nowak and Amidi discloses the claimed invention as detailed above and Nowak further teaches “receiving a set of rules defining a similarity between the offset well and the subject well (variety of similarity metrics used to assess the similarity of two surfaces or shapes, Hausdorff distance used as one metric – [0053]), wherein determining the distance comprises applying the set of rules to the offset well and the subject well to quantify the similarity there between (Hausdorff distance used to assess the similarity between two surfaces A and B – [0053]).”

In regards to Claim 7, Bolchover in view of Nowak and Amidi discloses the claimed invention as detailed above and Bolchover further teaches “displaying a visualization of the offset well and the subject well representing the distance there between (well trajectories are rendered to a display – [0021]).”

In regards to Claim 8, Bolchover in view of Nowak and Amidi discloses the claimed invention as detailed above and, Bolchover further teaches “selecting one or more of the potentially relevant offset wells based on the visualization, wherein selecting the offset well comprises selecting from the one or more of the potentially relevant wells (system includes GUI to display and allow interaction for well planning and workflow may be guided by the GUI – [0102]; user prompted to commence workflow, with options to intervene during process – [0103]).”
Nowak further teaches “determining a set of potentially relevant offset wells based on the distance (calculate measure of shape similarity, retain measure of shape similarity, associate pairs of surfaces based on shape similarity – [0044], Figure 1).”

In regards to Claim 10, Bolchover teaches “A computing system, comprising: one or more processors (computer system – [0191]); and a memory system comprising one or more non-transitory computer-readable media storing instructions that (memory system with computer-readable media storing instructions – [0193]), when executed by at least one of the one or more processors, cause the computing system to perform operations (instructions for computing system – [0193]), the operations comprising: receiving offset well data collected from an offset well, wherein the offset well data comprises data representing a trajectory of the offset well (receiving well information, including well trajectories – [0160], Figure 10); receiving subject well data comprising a trajectory of at least a portion of a subject well (receiving well information, including plurality of well trajectories – [0160], Figure 10); wherein a surface location of the offset well and the subject well are considered to be the same (multiple wells having substantially common starting location, same pad or platform – [0147]); selecting the offset well based in part on the distance (output well trajectory 1080 based on score generated 1050 from metrics – [0160], Figure 10); performing an offset well analysis using the offset well and the subject well (trajectory metrics includes anti-collision metric that can assess whether potential collision of a well trajectory with another well trajectory – [0118]; Figure 8); and adjusting the trajectory of the subject well, or one or more drilling parameters for the subject well, or both based at least in part on the offset well analysis (Loop checking the score generated from metrics 1060, and updating the inputs 1070 for the generation and output of a well trajectory – [0160], Figure 10).”
Bolchover does not teach “determining a distance between at least some of the plurality of offset well segments and at least some of the plurality of subject well segments.”
Nowak teaches “determining a distance between at least some of the plurality of offset well segments and at least some of the plurality of subject well segments (select pair of surfaces, calculate measure of shape similarity – [0044], Figure 1).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bolchover to incorporate the teaching of Nowak to calculating similarity measurements between pairs of surfaces and shapes. Doing so would improve the interpretation and evaluation of parameters for wellbore drilling.
Bolchover in view of Nowak does not teach “partitioning the trajectory of the offset well into a plurality of offset well segments; partitioning the trajectory of the subject well into a plurality of subject well segments.”
Amidi teaches “partitioning the trajectory of the offset well into a plurality of offset well segments (inputting well log data 402, partition data into segments 404 – [0066]-[0067], Figure 4); partitioning the trajectory of the subject well into a plurality of subject well segments (inputting well log data 402, partition data into segments 404 – [0066]-[0067], Figure 4).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bolchover in view of Nowak to incorporate the teaching of Amidi to partition the well data into segments. Doing so would improve the optimization and control of the well drilling operations.

In regards to Claim 11, Bolchover in view of Nowak and Amidi discloses the claimed invention as detailed above and Nowak further teaches “determining the distance comprises determining the distance between corresponding segments of the plurality of offset well segments and the plurality of subject well segments (select pair of surfaces 12, calculate measure of shape similarity 13, retain measure of shape similarity 14, repeat steps 1-14 for pairs of surfaces – [0044], Figure 1).”

In regards to Claim 13, Bolchover in view of Nowak and Amidi discloses the claimed invention as detailed above and Amidi further teaches “the first and second segments have corresponding depths (segments represent discrete depth intervals – [0067]).”
Nowak teaches “determining the distance comprises calculating a modified Hausdorff distance between a first segment of the plurality of subject well segments and a second segment of the plurality of offset well segments (Hausdorff distance can be calculated between two surfaces A and B – [0053]).”

In regards to Claim 14, Bolchover in view of Nowak and Amidi discloses the claimed invention as detailed above and Amidi further teaches “the operations further comprise determining a depth interval of interest (well log data includes depth measurements – [0066]), wherein the at least some of the plurality of subject well segments and the at least some of the plurality of offset well segments are defined in the depth interval of interest (segments represent discrete depth intervals – [0067]).”

In regards to Claim 15, Bolchover in view of Nowak and Amidi discloses the claimed invention as detailed above and Nowak further teaches “the operations further comprise: receiving a set of rules defining a similarity between the offset well and the subject well (variety of similarity metrics used to assess the similarity of two surfaces or shapes, Hausdorff distance used as one metric – [0053]), wherein determining the distance comprises applying the set of rules to the offset well and the subject well to quantify the similarity there between (Hausdorff distance used to assess the similarity between two surfaces A and B – [0053]).”

In regards to Claim 16, Bolchover in view of Nowak and Amidi discloses the claimed invention as detailed above and Bolchover further teaches “displaying a visualization of the offset well and the subject well representing the distance there between (well trajectories are rendered to a display – [0021]).”

In regards to Claim 17, Bolchover in view of Nowak and Amidi discloses the claimed invention as detailed above and Bolchover further teaches “selecting one or more of the potentially relevant offset wells based on the visualization, wherein selecting the offset well comprises selecting from the one or more of the potentially relevant wells  (system includes GUI to display and allow interaction for well planning and workflow may be guided by the GUI – [0102]; user prompted to commence workflow, with options to intervene during process – [0103]).”
Nowak further teaches “determining a set of potentially relevant offset wells based on the distance (calculate measure of shape similarity, retain measure of shape similarity, associate pairs of surfaces based on shape similarity – [0044], Figure 1).”

In regards to Claim 19, Bolchover teaches “A non-transitory computer-readable medium storing instructions that (memory system with computer-readable media storing instructions – [0193]), when executed by one or more processors of a computing system, cause the computing system to perform operations (instructions for computing system – [0193]), the operations comprising: receiving offset well data collected from an offset well (determining well trajectory with geometrical metric – [0003]), wherein the offset well data comprises data representing a trajectory of the offset well (receiving well information, including well trajectories – [0160], Figure 10); receiving subject well data comprising a trajectory of at least a portion of a subject well (receiving well information, including plurality of well trajectories – [0160], Figure 10); a surface location of a top of the offset well and a location of a top of the subject well are considered to be the same (multiple wells having substantially common starting location, same pad or platform – [0147]); selecting the offset well based in part on the distance (output well trajectory 1080 based on score generated 1050 from metrics – [0160], Figure 10); performing an offset well analysis using the offset well and the subject well (trajectory metrics includes anti-collision metric that can assess whether potential collision of a well trajectory with another well trajectory – [0118]; Figure 8); and adjusting the trajectory of the subject well, or one or more drilling parameters for the subject well, or both based at least in part on the offset well analysis (Loop checking the score generated from metrics 1060, and updating the inputs 1070 for the generation and output of a well trajectory – [0160], Figure 10).”
Bolchover does not teach “determining a distance between at least some of the plurality of offset well segments and at least some of the plurality of subject well segments, wherein determining the distance comprises determining the distance between corresponding segments of the plurality of offset well segments and the plurality of subject well segments; wherein a surface location of a top of the offset well and a location of a top of the subject well are considered to be the same for purposes of determining the distance, the distance representing a similarity of the trajectory of the at least some of the plurality of offset well segments of the offset well and the trajectory of the at least some of the plurality of subject well segments of the subject well.”
Nowak teaches “determining a distance between at least some of the plurality of offset well segments and at least some of the plurality of subject well segments (select pair of surfaces, calculate measure of shape similarity – [0044], Figure 1), wherein determining the distance comprises determining the distance between corresponding segments of the plurality of offset well segments and the plurality of subject well segments (select pair of surfaces 12, calculate measure of shape similarity 13, retain measure of shape similarity 14, repeat steps 1-14 for pairs of surfaces – [0044], Figure 1); wherein a surface location of a top of the offset well and a location of a top of the subject well are considered to be the same for purposes of determining the distance (Surfaces are in close proximity to each other and make up the same geobody – [0046]), the distance representing a similarity of the trajectory of the at least some of the plurality of offset well segments of the offset well and the trajectory of the at least some of the plurality of subject well segments of the subject well (Hausdorff distance used to assess the similarity between two surfaces A and B – [0053]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bolchover to incorporate the teaching of Nowak to calculating similarity measurements between pairs of surfaces and shapes. Doing so would improve the interpretation and evaluation of parameters for wellbore drilling.
Bolchover in view of Nowak does not teach “partitioning the trajectory of the offset well into a plurality of offset well segments; partitioning the trajectory of the subject well into a plurality of subject well segments.”
Amidi teaches “partitioning the trajectory of the offset well into a plurality of offset well segments (inputting well log data 402, partition data into segments 404 – [0066]-[0067], Figure 4); partitioning the trajectory of the subject well into a plurality of subject well segments (inputting well log data 402, partition data into segments 404 – [0066]-[0067], Figure 4).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bolchover in view of Nowak to incorporate the teaching of Amidi to partition the well data into segments. Doing so would improve the optimization and control of the well drilling operations.

In regards to Claim 20, Bolchover in view of Nowak and Amidi discloses the claimed invention as detailed above and Amidi further teaches “the first and second segments have corresponding depths  (segments represent discrete depth intervals – [0067]).”
Nowak teaches “determining the distance comprises calculating a modified Hausdorff distance between a first segment of the plurality of subject well segments and a second segment of the plurality of offset well segments (Hausdorff distance can be calculated between two surfaces A and B – [0053]).”

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bolchover in view of Nowak, Amidi, and Trappe (US20040210394).
In regards to Claim 3, Bolchover in view of Nowak and Amidi discloses the claimed invention as detailed above except for “determining the distance comprises calculating a Euclidean distance between an inclination and an azimuth turn rate of the one of the plurality of subject well segments and one of the plurality of offset well segments.”
Trappe teaches “an inclination and an azimuth turn rate of the one of the plurality of subject well segments and one of the plurality of offset well segments (similarity measurements can use dip angle and dip azimuth – [0102]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bolchover in view of Nowak and Amidi to use the dip angle and dip azimuth to quantify seismic data. Doing so would improve the processing and analysis of seismic data with weighting metrics. 
Bolchover in view of Nowak, Amidi, and Trappe does not teach “determining the distance comprises calculating a Euclidean distance”.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the Euclidean distance can be used as a similarity metric as the Euclidean distance is calculated by the square root of the sum of the squared differences of the vectors. This can be seen in Elmore (Elmore, Kimberly, “Euclidean Distance as a Similarity Metric for Principal Component Analysis”, 2000) and Shimodaira (Shimodaira, Hiroshi, “Similarity and Recommender Systems”, 2015). 

In regards to Claim 12, Bolchover in view of Nowak and Amidi discloses the claimed invention as detailed above except for “determining the distance comprises calculating a Euclidean distance between an inclination and an azimuth turn rate of the one of the plurality of subject well segments and one of the plurality of offset well segments.”
Trappe teaches “an inclination and an azimuth turn rate of the one of the plurality of subject well segments and one of the plurality of offset well segments (similarity measurements can use dip angle and dip azimuth – [0102]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bolchover in view of Nowak and Amidi to use the dip angle and dip azimuth to quantify seismic data. Doing so would improve the processing and analysis of seismic data with weighting metrics. 
Bolchover in view of Nowak, Amidi, and Trappe does not teach “determining the distance comprises calculating a Euclidean distance”.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the Euclidean distance can be used as a similarity metric as the Euclidean distance is calculated by the square root of the sum of the squared differences of the vectors. This can be seen in Elmore (Elmore, Kimberly, “Euclidean Distance as a Similarity Metric for Principal Component Analysis”, 2000) and Shimodaira (Shimodaira, Hiroshi, “Similarity and Recommender Systems”, 2015). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863